           Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/17/2021
                                                                       :
SOUTHERN TELECOM INC.,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-2151 (LJL)
                  -v-                                                  :
                                                                       :   CORRECTED ORDER &
THREESIXTY BRANDS GROUP, LLC,                                          :        OPINION
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        Defendant, ThreeSixty Brands Group, LLC (“ThreeSixty” or “Defendant”) moves for

judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). For the following

reasons, Defendant’s motion is granted in part and denied in part.

                                               BACKGROUND

        This case arises out of a license agreement between Plaintiff Southern Telecom Inc.

(“STI” or “Plaintiff”) and Defendant ThreeSixty Brands Group (“ThreeSixty” or “Defendant”).

STI is a manufacturer of consumer electronics and accessories. Dkt. No. 21 (“Compl.”) ¶ 6. STI

sells its products to consumers through third-party retailers. ThreeSixty is a limited liability

corporation that owns the brand and trademarks THE SHARPER IMAGE and SHARPER

IMAGE. Dkt. No. 20 ¶ 2.

        In 2008, STI entered into a license agreement to use the trademarks “THE SHARPER

IMAGE” and “SHARPER IMAGE” (the “Marks”) in connection with its products. Id. ¶ 7. STI

renewed the license agreement several times, most recently in 2013 (the “Agreement”). Id.

Under the Agreement, STI was granted the non-exclusive right to use the Marks in connection
          Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 2 of 26




with multiple categories of consumer electronics. Id. ¶ 9. STI was licensed to sell its products

under the Marks in multiple retail channels, including through stores such as Bed, Bath and

Beyond, Best Buy, Office Depot, Costco, and Sam’s Club. The Agreement required STI to pay

royalties on its sale of products sold under the Marks at rates between 3-6%. Id. ¶ 11. STI was

also required to make quarterly minimum payments based on the amounts it projected it would

earn. Id. The Agreement provided:

       Licensee acknowledges that the rights granted pursuant to this Agreement are non-
       exclusive and that nothing in this Agreement shall be construed to prevent or restrict
       Licensor from granting licenses to any third party to use the Licensed Mark in any
       manner or for any purpose, including, without limitation, the use of the Licensed
       Mark in connection with the Products in the Territory.

Dkt. No. 31 § 1.1(b).

       The Agreement additionally provided for an application process by which STI could seek

approval from the Licensor to use the Marks in connection with its products. The process

proceeded in three stages: the “Concept Stage,” at which STI was required to submit to the

licensor a “drawing, storyboard or rendering of each product”; the “Pre-Production Stage,” at

which STI was required to submit an “‘off-tool’ working prototype of each Product”; and the

“Production Stage,” at which STI was required to submit “three (3) samples of such product

from the first production run together with all final materials . . . to be used in connection

therewith.” Id. § 3.2(a). According to the Agreement, throughout this application process

“Licensor shall have the sole and absolute approval, in Licensor’s sole and absolute discretion,

over all Products and all materials throughout the . . . three (3) stages of development and

production.” Id. Licensor promised to “use its commercially reasonable best efforts to respond

within ten (10) business days after its receipt of any approval request.” Id. § 3.2(b).

       The Agreement also granted to the Licensor discretion over the retail channels through




                                                  2
             Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 3 of 26




which STI could distribute the products it sold under the Marks:

        In order to maintain the reputation, image and prestige of the Licensed Mark,
        Licensee’s distribution patterns shall consist solely of those retail outlets in the
        Territory whose location, merchandising and overall operations are consistent with
        the high quality of Articles and the reputation, image and prestige of the Licensed
        Mark and which have been approved by Licensor in writing.

Id. § 5.1. Appended to the Agreement was Schedule B, a list of retailers who were pre-approved

by the Licensor. The Agreement went on to state:

        Licensor may disapprove of any customer, even if such customer is listed as an
        approved account on Schedule B (or has otherwise been approved by Licensor in
        writing), if such customer diverts Articles or Licensor otherwise determines that
        such customer does not meet its standards.

Id. § 5.3.

        The Agreement included a general provision under the heading “Approvals”:

        Licensor’s approvals pursuant to this Agreement may be based solely on its
        subjective standards as to aesthetics based upon its requirements for and the
        reputation and prestige of products bearing the Licensed Mark and may be withheld
        in Licensor’s sole discretion. Also, Licensor’s approval of any Articles for
        inclusion in, or of any materials of any kind for use in connection with, any
        particular collection of Articles shall constitute approval for inclusion or for such
        use in connection with such collection only.

Id. § 6.1

        Finally, the Agreement included a term under which STI could terminate the contract at

any time, resulting in a “Sell-Off Period:”

        In addition, upon Termination, Licensee immediately shall deliver to Licensor a
        complete and accurate schedule of Licensee’s inventory of Articles and of related
        work in process then on hand (“Inventory”). Provided that this Agreement is not
        terminated by Licensor pursuant to ¶¶ 17.1-17.3, Licensee shall be permitted, for a
        period of 120 days following Termination, to sell-off the Inventory (the “Sell-Off
        Period”), provided that all such sales are made subject to all of the provisions of
        this Agreement. All Sales Royalty due for sales of Inventory during the Sell-Off
        Period shall be accounted for and paid to Licensor monthly.

Id. § 18.2




                                                 3
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 4 of 26




       The term of the Agreement was three years, until December 31, 2016. Compl. ¶ 12. By

amendment, the term was extended through December 31, 2019, with STI granted a right to

renew the Agreement at its sole option for an additional three-year term, until December 31,

2022, provided that STI: (1) notified the Licensor of its intent to renew by April 30, 2019; (2)

had achieved sales at levels necessary to pay the minimum guaranteed royalties; and (3) was

otherwise compliant with its contractual obligations. Id.

       At the time Plaintiff entered into the Agreement, Icon NY Holdings LLC (“Icon”) owned

the Marks. Id. ¶ 8. On or about December 30, 2016, ThreeSixty assumed ownership of the

Marks. Id. Since that time, ThreeSixty has functioned as the Licensor of the Marks with respect

to STI and has assumed the rights and obligations of the “Licensor” as defined in the Agreement.

Id.

       Prior to ThreeSixty’s acquisition of the Marks, a company named MerchSource, LLC

(“MerchSource”) was the other licensee of the Marks in connection with the Products. Id. ¶ 15.

When Icon owned the Marks, both STI and MerchSource used the Marks on consumer

electronics, but their respective product offerings did not overlap. Id. In 2016, the principals of

MerchSource decided to acquire the Marks from Icon. Id. ¶ 16. MerchSource established 360

Holdings II-A LLC as an acquisition vehicle for MerchSource to obtain the Marks. Id. 360

Holdings II-A was later renamed ThreeSixty. Id. ThreeSixty never has had an active business

beyond owning the Marks and other intellectual property assets, and it has no practical existence

separate from that of MerchSource. Id. The ThreeSixty personnel with whom STI interacts

operate out of MerchSource offices and use MerchSource email. Id. Thus, whereas previously

the owner of the Marks was independent of the licensees for the Marks, after 2016 ThreeSixty—

as owner—and MerchSource—as licensee are now under common ownership. Only STI is




                                                 4
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 5 of 26




independent of the owner of the Marks.

       The acquisition of the Marks by a licensee of the Marks is the source of the ills of which

STI complains. Once ThreeSixty acquired the Marks, according to STI, it embarked upon a

course of conduct to deprive STI of the business it had built under the Marks and to transfer that

business to its affiliate, MerchSource. Id. ¶ 17. STI alleges that ThreeSixty breached its

obligations to benefit MerchSource in several ways. First, ThreeSixty repeatedly delayed and

then denied for arbitrary reasons STI’s product approval requests and used the information that

STI submitted in its approval requests to develop competitive products to be sold by

MerchSource under the Marks. Id. ¶ 18-19. It alleges that: “MerchSource is now selling under

the Marks Products, including massagers, speakers, headphones, lighting and multiple other

products that were directly copied from successful SHARPER IMAGE products developed and

sold successfully by STI.” Id. ¶ 19. It further alleges: “upon information and belief, ThreeSixty

did not decline to approve various products developed by STI for sale under the Marks for

aesthetic reasons, or to protect the SHARPER IMAGE brand, as it claimed, but to enable

MerchSource to sell the very same products exclusively.” Id. ¶ 20.

       Second, STI alleges that “ThreeSixty abused its right to approve the customers to which

STI was permitted to sell Products under the Marks to accomplish the same ends.” Id. ¶ 21. STI

updated products at ThreeSixty’s request and sold them to the retailers that ThreeSixty approved

but reserved for MerchSource “other retailers to which STI could have and would have sold this

product.” Id. ¶ 21. “[O]n multiple occasions, STI was told by ThreeSixty that sales of Products

bearing the Marks were not permitted to certain retailers like CVS, Dollar General, Kmart, Rite

Aid, PCH and Morningsave, . . . supposedly because the image of SHARPER IMAGE would be

harmed were goods bearing the Marks to be carried in such stores.” Id. ¶ 22. But, STI




                                                 5
            Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 6 of 26




complains, MerchSource was permitted to sell goods bearing the Marks to those stores. Id. ¶ 22.

STI complains that on at least one occasion, a longtime STI customer was told by ThreeSixty

that it could supply Products bearing the Marks more cheaply if the customer purchased the

products from MerchSource rather than STI. Id. ¶ 23.

        Third, STI claims that ThreeSixty unreasonably refused to extend the Sell-Off Period.

By notice dated April 24, 2019, STI elected to exercise its renewal option. Id. ¶ 13. But,

effective February 14, 2020, after having complained about the alleged breaches of the

Agreement, STI terminated the Agreement. Id. ¶ 25. This termination triggered STI’s

contractual rights to sell Products bearing the Marks during a 120-day Sell-Off Period. Id. ¶ 26.

The COVID-19 pandemic intervened during the 120 days and the resulting emergency measures

closed down STI’s supply and distribution chains, as well as STI’s business as a whole. Id. ¶ 27.

It could not ship or receive product, nor could its customers or suppliers. Id. ¶ 28. STI requested

an extension of the Sell-Off Period from ThreeSixty. Id. ¶ 29. ThreeSixty refused to extend it.

Id. ¶ 30.

        Based upon these allegations, STI asserts a single claim—for breach of the implied

covenant of good faith and fair dealing. It alleges that ThreeSixty’s conduct frustrated its ability

to perform under the Agreement including its ability, under Section 1.4 of the Agreement, to

“use its best efforts to exploit the rights herein granted throughout the Territory and to sell the

maximum quantity of Articles therein consistent with the high standards and prestige represented

by the Licensed Mark.” Id. ¶ 24. Because of ThreeSixty’s conduct, STI could not maximize

sales and profits of Products bearing the Marks.” Id. It seeks damages in an amount no less than

$20 million for ThreeSixty’s alleged breaches. Id. ¶ 36.




                                                  6
          Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 7 of 26




                                    PROCEDURAL HISTORY

       STI initiated this action on February 20, 2020, by summons and complaint filed in New

York State Supreme Court in the County of New York. Dkt. No. 1. On March 10, 2020,

ThreeSixty removed this action to this Court, pursuant to 28 U.S.C. §§ 1441 and 1446, based

upon this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

       On September 4, 2020, ThreeSixty filed the instant motion for judgment on the pleadings.

Dkt. Nos. 26, 27. Plaintiff filed a memorandum of law in opposition to the motion on October 2,

2020. Dkt. No. 39. On October 23, 2020, ThreeSixty filed its reply brief in further support of

the motion for judgment on the pleadings. Dkt. No. 40.

                                    STANDARD OF REVIEW

       “The same standard applicable to Fed. R. Civ. P. 12(b)(6) motions to dismiss applies to

Fed. R. Civ. P. 12(c) motions for judgment on the pleadings.” Bank of N.Y. v. First Millennium,

Inc., 607 F.3d 905, 922 (2d Cir. 2010) (citing Sheppard v. Beerman, 18 F.3d 147, 150 (2d Cir.

1994)). Thus, the Court must “accept all factual allegations in the complaint as true and draw all

reasonable inferences in [P]laintiff’s favor.” Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir.

2010) (quoting Johnson v. Rowley, 569 F.3d 40, 43-44 (2d Cir. 2009) (per curiam)). Defendant’s

motion must be granted unless the Complaint includes “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555). Likewise, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). Put another way, the plausibility requirement “calls for enough fact to raise a




                                                   7
          Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 8 of 26




reasonable expectation that discovery will reveal evidence [supporting the claim].” Twombly,

550 U.S at 556; see also Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 46 (2011).

       When deciding a motion for judgment on the pleadings, a court may only analyze the

content of the pleadings. See Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642 (2d Cir.

1988). The pleadings are deemed to include any document attached as an exhibit or any

document that the complaint incorporates by reference. Goldman v. Belden, 754 F.2d 1059,

1065-66 (2d Cir. 1985). A contract not attached to the pleadings may be considered incorporated

by reference where a plaintiff’s claim relies solely on its content. Cue Fashions, Inc. v. LJS

Distrib., Inc., 807 F. Supp. 334, 336 (S.D.N.Y. 1992) (citing I. Meyer Pincus & Assocs. v.

Oppenheimer & Co., 936 F.2d 759, 762 (2d Cir. 1991)).

                                           DISCUSSION

       “Under New York law, a covenant of good faith and fair dealing is implied in all

contracts.” State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 170 (2d

Cir. 2004) (quoting 1-10 Indus. Assocs., LLC v. Trim Corp. of Am., 747 N.Y.S.2d 29, 31 (2d

Dep’t 2002)). “‘This covenant embraces a pledge that neither party shall do anything which will

have the effect of destroying or injuring the right of the other party to receive the fruits of the

contract.’” Id. (quoting 511 W. 232nd Owners Corp. v. Jennifer Realty Co., 746 N.Y.S.2d 131,

135 (2002)). “[T]he implied obligation is in aid and furtherance of other terms of the agreement

of the parties.” Murphy v. Am. Home Prods. Corp., 461 N.Y.S.2d 232, 237 (1983).

Accordingly, “[n]o obligation can be implied . . . which would be inconsistent with other terms

of the agreement of the parties.” Id.

       The Court considers each of the three ways in which STI argues that MerchSource

breached the implied covenant in turn.




                                                   8
          Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 9 of 26




        A.      Product Approvals

        STI argues, first, that ThreeSixty breached the covenant by pretextually denying all of

STI’s product applications. The question is whether STI’s argument can survive judgment on

the pleadings in spite of the fact that the contract granted the Licensor “the sole and absolute

approval, in Licensor’s sole and absolute discretion, over all Products and all materials

throughout the . . . three (3) stages of development and production.” Dkt. No. 28-1 § 3.2(a). STI

argues that the language of “sole and absolute discretion” in the contract did not absolve

ThreeSixty of the requirement to comport itself in accordance with the covenant of good faith

and fair dealing.

        Historically, New York courts have held that the covenant of good faith and fair dealing

applies to cases where a contract contemplates the use of discretion. The starting point for the

application of this principle is the New York Court of Appeals’ decision in Dalton v.

Educational Testing Service, 639 N.Y.S.2d 977 (N.Y. 1995). In Dalton, the defendant, the

Educational Testing Service (“ETS”), suspected a student of cheating on the Standardized

Achievement Test (“SAT”), which it administered, and cancelled his scores. According to the

ETS’s contract with test-takers, a person accused of cheating would have the opportunity to

provide additional information. Id. at 978. The student provided a substantial body of evidence

which went to show that he had not, in fact, cheated. Id. at 979. The ETS refused to change its

ruling, and the student sued. A jury found that the ETS had “failed to make even rudimentary

efforts to evaluate or investigate the information” the student had provided and had thus “failed

to act in good faith . . . thereby breaching its contract.” Id.

        Before the Court of Appeals, the ETS maintained that a provision of the agreement which

stated that the ETS had “the right to cancel any test score . . . if ETS believe[d] that there [was]




                                                   9
          Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 10 of 26




reason to question the score’s validity” gave it unfettered discretion to cancel scores when

suspicion of cheating arose. Id. at 978. The court disagreed, holding that the contractual

provision carried with it the implied obligation, derived from the covenant of good faith and fair

dealing, to consider “additional information” supplied by the test-takers bearing on the question

whether someone else took the SAT for him. Id. The court noted that, under New York law,

“[i]mplicit in all contracts is a covenant of good faith and fair dealing in the court of contract

performance,” and that, “[w]here the contract contemplates the exercise of discretion, this pledge

includes a promise not to act arbitrarily or irrationally in exercising that discretion.” Id. at 979.

Even though ETS had the discretion to cancel test scores, it was a breach of the contract to

cancel the test scores without going through the procedures that the contract called for. Id. at

980. ETS, by “refus[ing] to exercise its discretion in the first instance by declining even to

consider relevant material submitted by the test-taker . . . failed to comply in good faith with its

own . . . procedures, thereby breaching its contract.” Id. at 981. Though the court did not state it

explicitly, to hold otherwise would be to render the language in the contract regarding the appeal

procedure surplusage. Further, to hold that ETS could cancel any test score in its own discretion

would render the entire contract illusory, as receiving the score for which a test-taker contracted

would become dependent upon ETS’s whim.

         In the wake of Dalton, a number of courts have held that, even where a contract permits

discretion to a contracting party, that party may not exercise that discretion arbitrarily or

irrationally. See, e.g., Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc., 838 N.Y.S.2d 536,

538 (1st Dep’t 2007); Doe v. Nat’l Bd. of Podiatric Med. Exam’rs, 2005 WL 352137, at *5

(S.D.N.Y. Feb. 15, 2005); Dweck L. Firm, L.L.P. v. Mann, 340 F. Supp. 2d 353, 358 (S.D.N.Y.

2004).




                                                  10
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 11 of 26




       Recently, a New York court confronted a question similar to the one presented here, in

African Diaspora Maritime Corporation v. Golden Gate Yacht Club, 968 N.Y.S.2d 459 (1st

Dep’t 2013). There, the plaintiff racing crew sought to challenge the defendant for the

America’s Cup sailing competition. Id. at 461. Under the rules of the America’s Cup, the

defending champion had the right to choose who would challenge it in the following

competition. Id. The defendant, reigning America’s Cup champion, set forth an application

process by which applicants paid $25,000 for the right to be considered for a spot in a

competition that would determine who would challenge the defendant for the Cup. Id. at 462.

Under the terms of the application, “[the defendant would] review Defender Candidate

applications and [would] accept those it [was] satisfied ha[d] the necessary resources . . . and

experience to have a reasonable chance of winning the America’s Cup Defender Series.” Id.

The plaintiff’s application was rejected and the defendant stated that it rejected the application

because it was not satisfied that the plaintiff had the necessary resources to compete. Id.

Plaintiff sued for breach of contract, alleging that the reasons given for rejecting the application

were pretextual, and that the defendant had deliberately sought to exclude the plaintiff from the

competition. Id. at 465. The court held that the plaintiff’s claim could survive a motion to

dismiss, because the defendant was obligated by the implied covenant of good faith and fair

dealing to perform a “good faith” review of the plaintiff’s application. Id. (“Even if the . . .

agreement does not, on its face, set limits on the board’s ability to refuse to approve the scope of

work, the contract’s implied covenant of good faith and fair dealing would prevent defendants

from exercising that power arbitrarily.”) (quoting Peacock v. Herald Sq. Loft Corp., 889

N.Y.S.2d 22, 24 (1st Dep’t 2009)). “Although plaintiff [did] not have the right to be deemed a

challenger, it [was] entitled to have its timely submitted application reviewed in good faith.” Id.




                                                 11
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 12 of 26




at 466-67.

        ThreeSixty relies on the New York Court of Appeals’ decision in Moran v. Erk, 872

N.Y.S.2d 696 (2008) for the proposition that the Agreement’s use of the language “sole”

discretion makes its exercise of that discretion impervious to challenge. But Moran does not

stand for such a broad proposition. In Moran, two parties entered into a contract for the sale of

real estate. Id. at 698. The contract was contingent upon approval by attorneys for the buyer and

seller; if either attorney failed to approve the contract, the buyer’s deposit would be returned. Id.

After signing the contact, the buyers developed misgivings and instructed their attorney not to

approve the contract. Id. Unable to sell the property at the original price, the sellers sued for the

difference between the contract price and the ultimate sale price, arguing that the buyers had

acted in bad faith and inconsistently with the purpose of the agreement by instructing their

lawyer to disapprove the contract. Id. The Court of Appeals rejected the claim. The court

quoted Dalton for the proposition that the covenant of good faith and fair dealing embraces the

pledge that “neither party shall do anything which will have the effect of destroying or injuring

the right of the other party to receive the fruits of the contract.” Id. at 699 (quoting Dalton, 639

N.Y.S.2d at 979). But it held on the facts of the case that it was not necessary to limit the

exercise of discretion to accord the seller the fruits of its contract: “[T]he plain language of the

contract ma[de] clear that the fruits of the contract were contingent on attorney approval, as any

reasonable person in the [sellers’] position should have understood.” Id. (internal quotation

marks omitted). The Court held that the defendant had not “do[ne] anything which [would] have

the effect of destroying or injuring the right of the other party to receive the fruits of the

contract.” Id. (quoting Jennifer Realty, 746 N.Y.S.2d at 135).

        Moran thus stands for the more limited but still important proposition that where




                                                  12
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 13 of 26




application of the covenant of good faith and fair dealing would “negate a[n] expressly

bargained-for clause that allows a party to exercise its discretion,” Paxi, LLC v. Shiseido Ams.

Corp., 636 F. Supp. 2d 275, 286 (S.D.N.Y. 2009), it cannot be said that its application of the

covenant is necessary to preserve the “fruits of a contract.” The fruits of a contract do not

include a benefit to which a party was not entitled. Moran, however, does not relieve the court

of the need to determine whether the bargained-for clause allows a party to exercise its discretion

and to examine the contract as a whole to determine, based on its language, whether the

unfettered exercise of discretion would deprive a party of the fruits of the agreement and render a

contractual promise illusory.

       Rather, Moran requires the court to use the law applicable in all contract cases to

determine the meaning of a contract term and then, after looking at both that term in isolation

and the contract as a whole, to decide (1) whether the covenant would negate the terms of the

bargained-for clause; and (2) if not, whether application of the covenant is necessary to preserve

the fruits of the contract and prevent it from being illusory. The two questions are related.

Courts presume that parties do not make empty promises. When the implication of a duty of

good faith and fair dealing would be inconsistent with the language of a provision of a contract

and is not necessary to make the agreement meaningful, the court will not invoke the covenant.

But where, by contrast, it is necessary to read an obligation of good faith in order to avoid

rendering a contract promise illusory—in the words of the cases, where necessary so as not to

deprive a contracting party of the “fruits of the contract”—the courts will not hesitate to infer an

obligation to act in good faith. A licensee granted the exclusive rights to sell the licensor’s

products, for example, cannot automatically relieve itself of the obligation to exercise that

contractual right in good faith by the simple expedient of adding the language “sole discretion,”




                                                 13
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 14 of 26




if the failure to act in good faith would render the contract illusory. See Advanced Water Techs.

v. Amiad U.S.A., Inc., 457 F. Supp. 3d 313, 319-21 (S.D.N.Y. 2020). That is what was meant

when Judge Cardozo long ago spoke of a contract right as being “instinct with an obligation.”

Wood v. Lucy, Lady Duff-Gordon, 118 N.E 214, 214 (N.Y. 1917). No magic words can ipso

facto and without review of the contract as a whole relieve a contracting party of that obligation.

       The cases cited by ThreeSixty are not to the contrary. Although some of those cases use

broad language or state that Moran should be interpreted “broadly,” In Touch Concepts, Inc. v.

Cellco, P’ship, 949 F. Supp. 2d 447, 472 (S.D.N.Y. 2013), none regard the language “sole

discretion” as the be-all and end-all of whether the covenant of good faith and fair dealing

applies. All read the contract as a whole to determine whether a limitation on the exercise of

discretion would negate a term of the contract and then, depending on their reading of the

contract, ask the question whether such a limitation is necessary to avoid rendering a contractual

obligation illusory. In State Street Bank & Trust Company v. Inversiones Errazuriz Limitada,

374 F.3d 158 (2d Cir. 2004), for example, the plaintiff bank had extended over $100 million in

credit to the defendant debtors. After the defendants defaulted on the debt, they sought to sell

certain assets that the credit agreements explicitly denied them the right to sell in a “purported

effort to repay at least a portion of the accelerated debt.” Id. at 168. The plaintiff bank refused

to consent to the sale unless it was paid $87 million of the sale proceeds and was provided new

collateral and economic benefits. Id. The Second Circuit held that it was not a violation of the

covenant of good faith and fair dealing for the plaintiff bank to deny the defendant debtors a

right for which the defendants had not contracted: “Where a contract allows a bank to withhold

consent for particular conduct and sets no express restrictions on the bank’s right to do so, the

bank is not prohibited from unreasonably or arbitrarily withholding such consent.” Id. at 170.




                                                 14
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 15 of 26




Significantly, however, the plaintiff’s exercise of its rights did not deprive the defendants of the

fruits of the bargain for which they contracted—they had already received over $100 million in

credit based on their promise to comply with the negative covenants regarding the sale of assets.

Id. The bank thus “was justified in seeking to protect itself by conditioning its consent to the

sale on the receipt of additional collateral and economic benefits.” Id.

       The court’s decision in Paxi, LLC v. Shiseido Americas Corporation, 636 F. Supp. at 275

can be explained on a similar basis. There, a retailer of cosmetic products claimed that the

manufacturer, who had agreed to sell the retailer its products in exchange for a commission was

bound to continue to sell the retailer the products for an unspecified period of time into the future

notwithstanding a contract provision that allowed “either party to terminate the arrangement at

will and without cause” on five-days notice. Id. at 286. The plaintiff retailer claimed that if the

manufacturer did not continue to sell the products the retailer would not be able to pay rent on its

new retail location and would be evicted from that location. Id. at 281. The court held that the

contract permitting the manufacturer to terminate the relationship, and a separate addendum by

which the manufacturer agreed to the new retail location did not “impos[e] any good faith

limitations on [the manufacturer’s] absolute right to terminate the Retailer Agreement.” Id. at

286. By signing an addendum that gave it permission to move without obtaining some

modification of [the provision that gave the manufacturer the unfettered right to terminate the

relationship], [the retailer] assumed the risk that [the manufacturer] would terminate the

agreement before it had recouped its investment in the new space.” Id. at 286. Imposition of a

duty of good faith was not necessary to give the contractual promises meaning—the retailer was

not required to invest in the new retail location and it enjoyed the fruits of the contract through

the right (while the arrangement was in place) to sell and profit from manufacturer’s products.




                                                 15
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 16 of 26




An indefinite extension of the Retailer Agreement would have given it a benefit for which it had

not bargained and which was not necessary to give the agreement meaning.

       The other cases cited by ThreeSixty are all to similar effect; they conclude that a

requirement of good faith is not necessary to give the contract meaning.1 See O.F.I. Imps. Inc. v.

Gen. Elec. Cap. Corp., 2017 WL 6734187, at *2-*3 (S.D.N.Y. Dec. 29, 2017) (holding that,

where debtor had not satisfied four conditions precedent to the release of creditor’s lien, the

implied covenant of good faith and fair dealing would not require the creditor to exercise its

discretion to release the liens); Overseas Priv. Inv. Corp. v. Gerwe, 2016 WL 1259564, at *7

(S.D.N.Y. Mar. 28, 2016) (holding that the covenant of good faith and fair dealing did not apply

to a provision of a contract which prohibited a defaulting debtor from selling assets without the

creditor’s permission); World Wide Polymers, Inc. v. Shinkong Synthetic Fibers Corp. 2010 WL

3155176, at *13 (S.D.N.Y. July 30, 2010) (holding that the covenant of good faith and fair

dealing did not require customer to be treated as “protected” in circumstances where such

treatment was not necessary to give meaning to the contract and where it would have gone




1
  There is language in Transit Funding Associates, LLC v. Capital One Equipment Finance
Corp., 48 N.Y.S.3d 110 (1st Dep’t 2017), to the effect that “the covenant of good faith and fair
dealing cannot negate express provisions of the agreement, nor is it violated where the contract
terms unambiguously afford [the lender] the right to exercise absolute discretion to withhold the
necessary approval.” Id. at 114. The Court does not read that language to raise two separate
tests in the disjunctive or to hold that the parties can by language eliminate the covenant even
where it does not negate express provisions by the simple expedient of using the language
“absolute discretion.” The result in Transit Funding is easily explained by another rationale:
“Where a contract allows one party to terminate the contract in “its sole discretion” and for “any
reason whatsoever,” the covenant of good faith and fair dealing cannot serve to negate that
provision.” Id. at 115. See also A.S. Rampell, Inc. v. Hyster Co., 3 N.Y.2d 369, 382 (1957)
(“where as here the parties have agreed to a termination clause, the clause has been enforced as
written”).


                                                 16
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 17 of 26




beyond the fruits of the agreement to which the defendant was a party).2

        As then-Judge Scalia put it in Tymshare, Inc. v. Covell, 727 F.2d 1145 (D.C. Cir. 1984),

in assessing the application of the implied covenant of good faith and fair dealing, the context of

a contract is critical:

        [T]he doctrine of good faith performance is a means of finding within a contract an
        implied obligation not to engage in the particular form of conduct which, in the case
        at hand, constitutes “bad faith.” In other words, the authorities that invoke, with
        increasing frequency, an all-purpose doctrine of “good faith” are usually if not
        invariably performing the same function executed (with more elegance and
        precision) by Judge Cardozo in Wood v. Lucy, Lady Duff-Gordon, when he found
        that an agreement which did not recite a particular duty was nonetheless “instinct
        with . . . an obligation, imperfectly expressed.” . . . Whether pursued under the
        rubric of “good faith” or the more traditional rubric (for most contracts) of “implied
        limitation,” the object of our inquiry is whether it was reasonably understood by
        the parties to this contract that there were at least certain purposes for which the
        expressly conferred power . . . could not be employed.

Id. at 1152-53.

        The foregoing analysis demonstrates that STI has stated a claim that ThreeSixty violated

the covenant of good faith and fair dealing in connection with ThreeSixty’s refusal to approve

STI’s products. Accepting the allegations of the Complaint as true, ThreeSixty’s conduct

deprived STI of the fruits of its agreement and would render its contractual promises illusory.

STI paid good and valuable consideration to ThreeSixty in exchange for the opportunity to sell

goods with the Marks. It paid a minimum royalty amount and agreed to pay royalties on its sales

in an amount between 3-6%. It did so in exchange for something real from ThreeSixty—the

opportunity to submit product ideas to ThreeSixty and, if ThreeSixty agreed with them and

wanted the products to be manufactured, the opportunity to earn back the minimum royalty




2
 Several of the cases cited address the issue only in dicta. See, e.g., In Touch Concepts, 949 F.
Supp. 2d at 472; Serdarevic v. Centex Homes, LLC, 760 F. Supp. 2d 322, 333-35 (S.D.N.Y.
2010).


                                                 17
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 18 of 26




amount and make additional profits through sales of those products at least to the approved retail

outlets and, if ThreeSixty agreed, to additional retail outlets.

       The allegations of the complaint make out a case that ThreeSixty deprived STI of the

benefit of its bargain and “engage[d] in conduct that . . . deprive[d] the other party of the benefits

of their agreement.” Filner v. Shapiro, 633 F.2d 139, 143 (2d Cir. 1980). After ThreeSixty

acquired the Marks and combined with MerchSource, ThreeSixty continued to accept product

submissions from STI but ceased to view those product submissions for their contents. Rather, it

looked at them only for the identity of the company making the submission and—when it saw

the submissions came from STI—denied them solely on that basis and without looking at the

content, except—STI alleges—to appropriate for itself STI’s product ideas and provide them to

MerchSource. It thereby extracted value from STI in the form of the minimum royalty and its

product ideas without giving STI any opportunity to earn back the royalty and depriving STI of

the returns on its investment in the product ideas. ThreeSixty was bound by the contract to

conduct a good faith application process and to perform a good faith review of STI’s

submissions and retail applications. Simply to refuse to consider STI’s submissions because they

came from STI was a violation of the duty of good faith.

       To hold that ThreeSixty could deny applications solely because STI submitted them

would be to deprive STI of the fruits of its contract and render the agreement illusory. As

ThreeSixty candidly admitted at oral argument, its argument admits of the possibility that

ThreeSixty could have, from the day the Agreement was signed, accepted STI’s minimum

royalties and product submissions and made an announcement to STI that it had decided no

longer to approve any STI product submission regardless of its content and regardless of

aesthetics simply because it came from STI. ThreeSixty could have bypassed the process set




                                                  18
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 19 of 26




forth in the contract and announced that STI would have to comply with an entirely new

process—regardless of the cost or the burden on STI—or else ThreeSixty would deny without

any consideration all STI product submissions (rendering the carefully-crafted language of the

Agreement illusory). Indeed, under ThreeSixty’s reading, ThreeSixty could have announced that

going forward—and in its sole and absolute discretion—it would approve an occasional STI

product submission but only if it was allowed to take, without complaint from STI, the bulk of

STI’s product submissions and have them used by MerchSource with all profits flowing to

MerchSource (and indirectly also to ThreeSixty) and none to STI.

       Acceptance of STI’s claim with respect to product approvals would not require the court

to impose on ThreeSixty an obligation that would “negate a[n] expressly bargained-for clause

that allows a party to exercise its discretion.” See Paxi, 636 F. Supp. 2d at 286. It also does not

render the language “sole and absolute discretion” illusory or meaningless. It enforces the

reasonable understanding of the parties. Tymshare, 727 F.2d at 1153. Reading the contract as a

whole, see, e.g., N.Y. State Thruway Auth. v. KTA-Tator Eng’g Servs., P.C., 913 N.Y.S.2d 438,

440 (4th Dep’t 2010) (“It is well settled that a contract must be read as a whole to give effect and

meaning to every term. . . . Indeed, [a] contract should be interpreted in a way [that] reconciles

all [of] its provisions, if possible.”) (internal quotation marks and citation omitted); see also

Rutgerswerke AG and Frendo S.p.A. v. Abex Corp., 2002 WL 1203836, at *7 (S.D.N.Y. June 4,

2002) (“[U]nder New York law . . . a court must interpret a contract so as to give effect to all of

its clauses and to avoid an interpretation that leaves part of a contract meaningless.”);

Restatement (Second) of Contracts § 203(a) (“[A]n interpretation which gives a reasonable,

lawful, and effective meaning to all the terms [of an agreement] is preferred to an interpretation

which leaves a part unreasonable, unlawful, or of no effect.”), it is clear that—as in Dalton and




                                                  19
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 20 of 26




African Diaspora—ThreeSixty’s discretion with respect to product approvals was not unfettered.

It was required to receive product applications from STI and to consider them for their content

according to a prescribed three-stage process. Each of those stages required STI to provide

information about a proposed product for ThreeSixty to consider: a detailed drawing, storyboard

or rendering at the Concept Stage, an off-tool working prototype at the Pre-Production Stage, and

samples of the product from the first production run at the Production Stage. At any stage in that

process, ThreeSixty enjoyed discretion to stop the process and not allow STI to proceed to the

next succeeding stage. But what it did not have was the right to ignore STI’s submissions

entirely and to disapprove the proposal without regard to its content and solely because it came

from STI. In short, although the Licensor had broad “sole and absolute” discretion, that

discretion would have to be based on its view of the application and could not disregard the

application and focus solely on its author.

       This reading of the Agreement does not convert ThreeSixty’s “sole discretion” in Section

3.2 into the “reasonable discretion” or “sole but reasonable discretion” that is used elsewhere

with respect to the laboratories at which products would be tested. “A contract provision

requiring the exercise of ‘reasonable discretion’ includes a promise not to act arbitrarily,

irrationally, or without reasonable basis.” Grandfeld II, LLC v. Kohl’s Dept. Stores Inc., 83

N.Y.S.3d 66, 68 (2d Dep’t 2018). Section 3.2 does not require ThreeSixty’s exercise of

discretion to have a reasonable basis or require the Court to read out the duty of good faith and

fair dealing to give the difference between “sole discretion” and “reasonable discretion”

meaning. Section 3.2 does something else and more for ThreeSixty than the language of

reasonable discretion but not everything that ThreeSixty on this motion would have it do. The

“sole discretion” language permits ThreeSixty to exercise sole discretion whether to approve a




                                                 20
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 21 of 26




product based on the application. If it bases a product denial based on the content of the

application, and its decision is genuine, and not pretextual, it must stand. It need not be

reasonable or correct or even consistent with past standards. What it cannot do, however, for

example, is to ignore the application and take the identical product manufactured to the identical

standards and sold to the identical retail outlets and say that it approves the product because it is

sold by MerchSource and not approve it because it is sold by STI. See Greenwood v. Koven, 880

F. Supp. 186, 199 (S.D.N.Y. 1995) (“[The implied covenant of good faith and fair dealing]

mandates that an action authorized to be taken for a particular reason actually be taken for that

reason.”). Because STI alleges such facts, its complaint with respect to Product Approvals

withstands the motion to dismiss.

       B.      Retail Outlet Approvals

       The Court reaches a different conclusion with respect to STI’s allegation that ThreeSixty

breached the covenant of good faith and fair dealing by denying it approval to sell to certain

retail outlets while permitting MerchSource approval to sell to those same outlets, sometimes for

the same or similar products. To the extent that STI alleges that ThreeSixty appropriated its

product ideas, gave STI approval to sell to certain retail outlets and not others, and then gave

those same product ideas to MerchSource for MerchSource to sell to other retail outlets, the

motion to dismiss is denied for similar reasons to those explained in Section A above. The

product approval process in Section 3 is designed for STI to submit product approvals for STI to

manufacture and not to give ThreeSixty the design for products for ThreeSixty to manufacture

itself through MerchSource, cutting STI out of the process. However, to the extent the

Complaint goes beyond those allegations and asserts a free-standing obligation on the part of

ThreeSixty to consider requests for retail outlets by STI in good faith (and not simply an




                                                 21
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 22 of 26




obligation not to take STI’s product designs and give them to MerchSource to sell to those

outlets), the motion is granted. ThreeSixty retained for itself the right to determine which retail

outlets STI could sell to and the right to deny STI access to retail outlets for no reason other than

that it would be more profitable for ThreeSixty if MerchSource sold to those outlets, and not STI.

       The question is close. Both sides make fair arguments. The Agreement, like all contracts

written at the outset of a relationship does not clearly address all the events that would occur

during the course of the relationship. One of those events was the combination of MerchSource

and the owner of the Marks. But, on careful consideration, ThreeSixty has the better of the

argument. The allegation with respect to retail outlet approvals fails to state a claim for relief.

       The Agreement addresses the retail outlets to which STI can sell in Section 5.1. That

Section and the Schedule B to which it refers and which is annexed to the Agreement lists a large

number of retail outlets which are pre-approved for distribution. No further approval by

ThreeSixty is needed. There is no allegation that ThreeSixty has refused to permit STI to sell to

any of those outlets.

       The provision regarding retail outlets has two separate elements: “In order to maintain the

reputation, image and prestige of the Licensed Mark, [1] Licensee’s distribution patterns shall

consist solely of those retail outlets in the Territory whose location, merchandising and overall

operations are consistent with the high quality of Articles” and [2] “may be withheld in

Licensor’s sole discretion.” Dkt. No. 31 §§ 5.1, 6.1 (emphasis and bracketed numerals added).

       Reading those provisions together, and striving to give meaning to each word and

provision in the Agreement, the first sentence of Section 5.1 separately imposes obligations on

STI and grants rights to ThreeSixty. STI has an independent obligation to limit its distribution

patterns to certain categories of retails outlets—those in the Territory and which are consistent




                                                 22
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 23 of 26




with the high quality of the Articles. Presumably it should limit the retail outlets for which it

seeks approval to those satisfying the criteria in the first clause and, were it knowingly to request

approval for retail outlets that did not satisfy those criteria, there might be consequences. The

second clause of the first sentence of Section 5.1 grants rights to ThreeSixty and further limits

the retail outlets to which STI may sell products. Regardless whether the retail outlets satisfy the

criteria in the first clause, ThreeSixty must provide its approval in writing; and, following

Section 6.1, ThreeSixty can deny approval to a retail outlet “in its sole discretion.” That exercise

of discretion is not bounded by the first clause. There is no allegation that ThreeSixty breached

Section 5.1.

        Moreover, Section 6.1 provides that “Licensor’s approvals pursuant to this Agreement [1]

may be based solely on its subjective standards based upon its requirements for and the

reputation and prestige of products bearing the Licensed Mark and may be withheld in

Licensor’s sole discretion.” Id. § 6.1 (emphasis and bracketed numerals added). Tellingly, the

first clause does not use the imperative “shall,” which is used elsewhere in the Agreement and

which would have limited ThreeSixty’s exercise of discretion with respect to additional retail

outlets. And equally tellingly, the Agreement uses the disjunctive “and,” suggesting that the

second clause is not restricted to what is contained in the first clause but adds to it.

        That the first clause of Section 6.1 does not restrict ThreeSixty’s exercise of discretion to

that based on “subjective standards as to aesthetics” is further confirmed by Section 5.1 itself.

As noted above, that section contemplates that in considering new retail outlets both ThreeSixty

and STI would consider its “location, merchandising, and overall operation.” Although, in some

instances, ThreeSixty and STI’s consideration of those factors would overlap with aesthetic

considerations, it plainly would crimp the rights that the contract intended the parties to exercise




                                                  23
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 24 of 26




to limit that discretion to aesthetics. The Complaint, for example, explains that before the

Marks’ acquisition by ThreeSixty, Icon used Section 6.1 to enforce market separation between

STI and MerchSource. STI could sell to certain outlets, while MerchSource could sell to others.

Dkt. No. 21 ¶ 15. The Complaint does not criticize that conduct and instead embraces it. But,

reading the Agreement as STI would read it, that very conduct would be prohibited because it is

not based on aesthetics.

        Indeed, the Agreement elsewhere makes clear that the rights granted to STI are not

exclusive and that Licensor retains the right to “grant[] licenses to any third party to use the

Licensed Mark in any manner or for any purpose,” including presumably the right—in Three

Sixty’s self-interest—to license others to use the Marks in retail outlets to which STI is not

permitted to sell. Section 1.1(b). See Barbara v. MarineMax, Inc., 2013 WL 1952308, at *5

(S.D.N.Y. May 10, 2013) (“In general, a party does not violate the covenant of good faith and

fair dealing solely ‘by acting in its own self-interest consistent with its rights under the

contract.’”) (quoting Suther v. Airmen Inc., 441 F. Supp. 2d 478, 485 (S.D.N.Y. 2006)); Suthers.

v. Amgen Inc., 441 F. Supp. 2d 478, 485 (S.D.N.Y. 2006) (“Plaintiffs have no support for the

broad proposition that an entity violates the implied covenant of good faith and fair dealing by

acting in its own self-interest consistent with its rights under a contract. Indeed, courts have

refused attempts to impose liability on a party that engaged in conduct permitted by a contract,

even when such conduct is allegedly unreasonable”); In re BH Sutton Mezz LLC, 2016 WL

8352445, at *30 (Bankr. S.D.N.Y. Dec. 1, 2016) (“Furthermore, courts have also held that a

party does not breach the covenant of good faith and fair dealing when as is the case here, it was

‘acting in [its] own self-interest consistent with [its] rights under [the] contract’”) (quoting Ray

Legal Consulting Grp. v. DiJoseph, 37 F. Supp. 3d 704, 726 (S.D.N.Y. 2014)).




                                                  24
         Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 25 of 26




       Thus, the first clause of the first sentence of Section 6.1 is best read not as a restriction on

ThreeSixty’s exercise of discretion with respect to retail outlets but as a confirmation that the

exercise of that discretion need not be based on objective factors but may be based on purely

subjective ones and that those subjective factors can be as nebulous and as difficult to judge as

aesthetics. The allegations of the Complaint do not make out a breach of Section 5.1 or 6.1.

       A restriction on ThreeSixty’s exercise of discretion with respect to retail outlets is not

necessary to preserve for STI the fruits of its agreement with ThreeSixty. Even if ThreeSixty

were to deny STI the rights to sell to any other retail outlets and to do so for purely self-

interested reasons and not based either on the quality of STI’s products or their suitability for

those retail outlets, STI would have the right to sell to the accounts listed on the annexed

Schedule. Nor is a restriction on the exercise of that discretion necessary to give meaning to, and

make non-illusory, any other language in the Agreement. Unlike Section 3, with respect to the

Development of Articles, Section 5 regarding Distribution and Customers does not contain a

detailed application process that would be rendered illusory if ThreeSixty’s discretion were

unconstrained. Thus, STI’s allegations that ThreeSixty refused to permit STI to sell to retailers

to which STI could have and would have sold its products, and that ThreeSixty declined to

permit STI to sell to certain retailers to which it ultimately permitted MerchSource to sell, fails to

state a claim for breach of the covenant of good faith and fair dealing.

       C.      Sell-Off Period

       Finally, STI complains that ThreeSixty acted in bad faith in not agreeing to extend the

Sell-Off Period. That claim is rejected. The parties negotiated for a specific, and time-limited,

Sell-Off Period following termination. Under Section 18.2, “[p]rovided that this Agreement is

terminated by Licensor pursuant to pars 17.1-17.3, Licensee shall be permitted, for a period of




                                                  25
        Case 1:20-cv-02151-LJL Document 70 Filed 02/17/21 Page 26 of 26




120 days following Termination, to sell off the Inventory (the ‘Sell-Off Period’), provided that

all such sales are made subject to all of the provisions of this Agreement.” That provision

presumably was the byproduct of negotiation, reflecting compromise by each side. ThreeSixty—

lacking any continuing relationship with STI and not being exposed to the risk of loss from the

inability to sell Inventory—would have wanted a shorter time period. STI would have wanted a

longer time period. The contract being clear that STI was entitled to only a 120-day Sell-Off

period, ThreeSixty “had no obligation to grant [STI] an extension of time.” Rexnord Holdings,

Inc. v. Bidermann, 21 F.3d 522, 526 (2d Cir. 1994).

                                        CONCLUSION

       ThreeSixty’s motion for judgment on the pleadings is GRANTED with respect to retail

outlet approvals and the Sell-Off Period and DENIED with respect to product approvals.



       SO ORDERED.


Dated: February 17, 2021                          __________________________________
       New York, New York                                    LEWIS J. LIMAN
                                                         United States District Judge




                                                26
